 Case 5:18-cv-00839-SJO-AS Document 101 Filed 05/24/19 Page 1 of 11 Page ID #:1256



 1   TRUJILLO & TRUJILLO, APLC
     Robert Trujillo, Esq. (CA SBN 148975)
 2   Melody Trujillo, Esq. (CA SBN 165218)
     41593 Winchester Road, Suite 201
 3   Temecula, CA 92590
     Tel: 951-296-9529
 4   Email: trulaw@trujillo-law.us
 5   Suzanne Skolnick, Esq. (CA SBN 211076)
     2888 Loker Avenue East, Suite 110-F
 6   Carlsbad, CA 92010
     Tel: 760-405-4397
 7   Email: suzanne@skolnicklawgroup.com
 8   Lewis Khashan, Esq. (CA SBN 275906)
     KHASHAN LAW FIRM
 9   38975 Sky Canyon Drive, Suite 201
     Murrieta, CA 9253
10   Tel: (951) 775-7279
     Email:lewis@khashanlaw.com
11
     Attorneys for Plaintiffs
12

13

14                               UNITED STATES DISTRICT COURT
15                              CENTRAL DISTRICT OF CALIFORNIA

16   MARY H. GARCIA, individually and as)            CASE NO.: 5:18 CV 839 SJO (ASx)
     successor-in-interest to Estate of Phillip
                                        )
17   Soto Garcia, Jr., (Deceased), et al,
                                        )            PLAINTIFFS’ OPPOSITION TO
                                        )            DEFENDANTS’ MOTION IN
18                                      )            LIMINE NO. 3 TO EXCLUDE
                                        )            QUESTIONS, EVIDENCE AND
19   v.                                 )            ARGUMENTS ABOUT IRRELEVANT
                                        )            AND PREDJUDICAL MATTERS.
20   SERGEANT AYALA, et al,             )
                                        )            Date: June 18, 2019
21                          Defendants. )            Time: 9:00 a.m.
                                        )            Room: 10C
22                                      )

23         Plaintiffs, by and through counsel of record, hereby offer the following Opposition
24
     to Defendants’ Motion In Limine Number 3 to exclude questions, evidence and argument
25
     about irrelevant and prejudicial matters.
26
27

28
                                            i                            5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 101 Filed 05/24/19 Page 2 of 11 Page ID #:1257



 1   SUMMARY OF ARGUMENT
 2
           Defendants filed a motion in limine #3 to exclude evidence and arguments about
 3

 4   so-called irrelevant and prejudicial matters. Some of the matters raised by Defendants’

 5   motion were resolved pursuant to a Stipulated Order in Limine that was approved by the
 6
     Court on May 20, 2019 (Docket 98). The majority of the examples and issues raised by
 7

 8   Defendants’ motion concern facts in dispute and have direct relevance to the merits of the

 9   case and address issues the triers of fact shall have to resolve. Defendants’ motion
10
     should be denied in its entirety.
11

12   I. THE KINGSLEY OBJECTIVELY UNREASONABLE STANDARD APPLIES

13         Mr. Garcia was a pre-trial detainee who was subjected to an alarming sequence of
14
     events that resulted in him enduring physical and excessive abuse, pain and suffering.
15

16
     Under Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472-2473 (2015), pretrial detainees

17   must prove that the force used was objectively unreasonable.
18
     II.   ISSUES REGARDING IRRELEVANT AND PREJUDICIAL MATTERS OF
19         REMOTE RELEVANCE.
20
           The majority of the issues raised by Defendants in their motion are based on
21
     disputed facts and have direct relevance to the issues the jury will decide.
22

23         A. EVIDENCE IS RELEVANT IF IT HAS ANY TENDENCY TO MAKE A
              FACT MORE OR LESS PROBABLE
24

25         Based upon FRE 401, evidence is relevant if:
26
           (a) It has any tendency to make a fact more or less probable than it would be
27

28
               without the evidence; and

                                            1                               5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 101 Filed 05/24/19 Page 3 of 11 Page ID #:1258



 1         (b) The fact is of consequence in determining the action.
 2
     This is a very low standard. Evidence does not need to be definitive proof but only needs
 3

 4   to tend to make a fact more or less probable.

 5         B. EVIDENCE MAY BE EXCLUDED UNDER FRE 403 ONLY IF ITS
 6            PREDJUDICIAL VALUE SUBSTANTIALLY OUTWEIGHS ITS
              PROBATIVE VALUE
 7
           Under FRE 403, the court may exclude relevant evidence if its probative value is
 8

 9   substantially outweighed by a danger of one or more of the following: unfair prejudice,
10
     confusing the issues, misleading the jury, undue delay, wasting time, or needlessly
11

12
     presenting cumulative evidence.

13         C. QUESTIONS, ARGUMENTS AND EVIDENCE REGARDING USES OF
14
              FORCE AND OTHER ACTS OR OMISSIONS WHICH CAUSED
              INJURY OR DEATH SHOULD BE ALLOWED
15

16
           The cause of Mr. Garcia’s death is directly in dispute in this case. Thus,

17   Defendants’ request for an order in limine that questions, arguments and evidence
18
     concerning force “which did not cause death” be excluded would require this court to
19

20   determine (at the motion in limine stage no less) the main issue in the case. In order to

21   grant Defendants’ request, this Court would have to accept (without proof) that
22
     Defendants’ medical experts are correct on Mr. Garcia’s cause of death. Clearly, that is
23

24   not appropriate on a motion in limine. Moreover, Defendants could not have brought

25   such a request as a summary judgment motion because a genuine issue of material fact
26
     exists with respect to the cause of death. Plaintiffs’ expert, Dr. Omalu, is prepared to
27

28   testify that most, if not all, of the Defendants’ various uses of force caused Mr. Garcia’s

                                            2                               5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 101 Filed 05/24/19 Page 4 of 11 Page ID #:1259



 1   injuries and resulted in his death.
 2
           In their moving papers, Defendants list several examples of testimony and evidence
 3

 4   they wish to have excluded. Plaintiffs argue that none of the examples cited by

 5   Defendants should be excluded. In opposition, Plaintiffs contend the following:
 6
     • All force used by Defendants (pepperball saturation rounds, stinger grenade, stun
 7

 8      shield, taser, restraint holds, body and head strikes and use of the Emergency Restraint

 9      Chair), as well as Defendants’ failure to provide food, water, and range of motion
10
        exercises, the failure of deputies to protect, and the failure to summon medical care
11

12      early on contributed to the injuries sustained by Mr. Garcia, the pain and suffering he
13      endured, and ultimately caused his death.
14
     • But for, the excessive use of force by the Defendants, Mr. Garcia would not have died.
15

16      Based on the foregoing, the Defendants cannot reasonably argue that all of the various
17
     uses of force are not relevant to Plaintiffs’ claims and damages. Under Jones v. Williams,
18
     297 F.3d 930, 937 n.6 (9th Cir.2002) “[M]any factors or things or the conduct of two or
19

20   more persons can operate at the same time either independently or together to cause injury
21
     or damage and in such a case each may be a proximate cause.” (cited in comments to
22
     Ninth Circuit Model Jury Instruction 9.2). Accordingly, Plaintiffs should be permitted to
23

24   put on evidence pertaining to all of the force used against Mr. Garcia, as it will be for the
25
     jury to decide whether those combined forces caused Mr. Garcia’s death.
26
27

28

                                             3                               5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 101 Filed 05/24/19 Page 5 of 11 Page ID #:1260



 1         D. PLAINTIFFS CONCEDE THAT THEY WILL NOT ADDRESS
 2            “POTENTIAL HARM” FROM DEFENDANTS ACTIONS

 3         Plaintiffs believe all acts and omissions of the Defendants contributed to the
 4
     injuries Mr. Garcia sustained, the pain and suffering he endured, and ultimately caused his
 5

 6   death. Plaintiffs do not intend nor have Plaintiffs ever intended to raise any issue of

 7   “potential harm.” Plaintiffs concede that the stun shield’s electrical charge was not used.
 8
           E. QUESTIONS, ARGUMENTS AND EVIDENCE ABOUT THE FAILURE
 9            OF DEFENDANTS TO SUMMON MEDICAL AND MENTAL HEALTH
10            PERSONNEL SHOULD NOT BE EXCLUDED

11         The requirement to summon medical or mental health care is a requirement under
12
     the law and the various policies within the Riverside County Sheriff’s Department.
13

14
     Although it is believed Defendant Ayala had primary responsibility, it does not alleviate

15   the duties placed upon Deputy Steele or the other Defendants to intervene to protect Mr.
16
     Garcia and to summon medical and mental health care. This failure to act by Defendants
17

18   is crucial to Plaintiffs’ deliberate indifference to medical needs claim.

19         Defendants’ argument is fatally flawed because the undisputed evidence is that
20
     none of the defendants called for medical or mental health care for Mr. Garcia before
21

22   starting the cell extraction, yet all of them were aware that he was injuring himself

23   (banging his head on the cell window) before the extraction began because they were
24
     either briefed on it, or claim to have personally observed it. Moreover, all of the deputies
25

26   are trained to call for medical help when they see an inmate in need.

27

28

                                             4                               5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 101 Filed 05/24/19 Page 6 of 11 Page ID #:1261



 1         Defendants cite Pajas v. Cnty of Monterey, 2016 U.S. Dist. Lexis 88955, 2016 WL
 2
     3648696, *42 (N.D. Cal. 2016) for the proposition that it is sufficient that someone
 3

 4   notified medical care. However, in this case, it is not “if medical or mental health care

 5   were summoned”, but rather, when. The Defendants’ desire to avoid “redundant and
 6
     duplicative requests” (page 6, line7) to summon medical or mental health care resulted in
 7

 8   no requests being made until after Mr. Garcia was in a Sobering Cell for eighteen hours,

 9   forcibly extracted, and left in restraints, while injured and in the middle of an ongoing
10
     mental health crisis. Mr. Garcia had 32 blunt force trauma bruises on his body. Even at
11

12   that point, it is disputed as to whether Defendants delayed in obtaining medical and

13   mental health care for Mr. Garcia as video evidence shows that no medical provider saw
14
     him “immediately” upon placement in the safety cell, which is required by jail policy.
15

16   Instead, considerable time elapsed before the door to the safety cell was ever even opened.
17   “Prison officials are deliberately indifferent to a prisoner’s serious medical needs when
18
     they ‘deny, delay, or intentionally interfere with medical treatment.’” Lopez v. Smith, 203
19

20   F.3d 1122, 1131 (9th Cir. 2000) (citing Estelle v. Gamble, 429 U.S. 97, 104 (1976)).
21         Based on the foregoing, Plaintiffs should be permitted to ask questions, make
22
     arguments and offer evidence that none of the Defendants called for medical or mental
23

24   health care before the extraction began and that after the extraction began, the Defendants
25   delayed in obtaining medical/mental health care for Mr. Garcia. Such evidence is highly
26
     relevant to Plaintiffs’ claim and in fact, if such evidence were excluded, Plaintiffs would
27

28   be severely prejudiced.

                                            5                               5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 101 Filed 05/24/19 Page 7 of 11 Page ID #:1262



 1         F. QUESTIONS ABOUT COUNTY POLICIES AND DEFENDANTS’
 2            UNDERSTANDING OF THEM SHOULD BE ALLOWED

 3         Plaintiffs never intended to address policies and procedures that have no connection
 4
     to the causes of action or the issues in this case. However, the knowledge and
 5
     implementation of those laws, policies, and procedures directly related to the actions or
 6

 7   omissions of the Defendants is relevant to what the standard of care should be and
 8
     whether they violated Mr. Garcia’s constitutional rights, were deliberately indifferent to
 9
     his medical needs, and failed to intervene to protect Mr. Garcia. For example, if the
10

11   Defendants knew about County policies regarding providing range of motion and
12
     hydration to an inmate held in a restraint chair at the time of the incident, but they admit
13

14
     that they did not perform any range of motion and/or did not provide any hydration, those

15   facts would have relevance to Plaintiffs’ deliberate indifference to medical needs claim.
16
     Under Gordon v. Cty. of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018) one of the elements
17

18   Plaintiffs must prove is that the defendant did not take reasonable available measures to

19   abate the risk, even though a reasonable officer in the circumstances would have
20
     appreciated the high degree of risk involved. Thus, facts relating to the Defendants’
21

22   knowledge of jail policies and procedures would help to establish what reasonable

23   available measures existed for the Defendants to abate the risk to Mr. Garcia’s health and
24
     whether the Defendants’ conduct was objectively reasonable under the circumstances.
25

26         Accordingly, all questions, argument and evidence regarding County Policies

27   directly relating to the acts and omissions by the Defendants and their understanding of
28
     such polices should be permitted.
                                             6                               5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 101 Filed 05/24/19 Page 8 of 11 Page ID #:1263



 1         G. QUESTIONS AND ARGUMENTS THAT DEFENDANTS SHOULD
 2            HAVE DIFFERENT OR MORE TRAINING SHOULD BE ALLOWED

 3         Deputies must complete a POST certified academy. Pursuant to California Penal
 4
     Code §832, Deputies have to complete and pass a test demonstrating their knowledge of
 5

 6   the POST Learning Domains (a summary of caselaw, statutes, and policies and how to

 7   implement them). Additionally, Deputies have to participate in advanced Officer
 8
     Training to maintain their employment. Plaintiffs arguments concern the training
 9

10   received and Defendants’ failure to perform their duties and adhere to their training. The

11   type of training Defendants received and whether their conduct complied with that
12
     training would be relevant to the determination of whether their use of force was
13

14   objectively reasonable. Accordingly, questions, argument, and testimony regarding

15   Deputy training should be allowed.
16
           H. QUESTIONS ASKING FOR DEFENDANTS’ PERSONAL
17            UNDERSTANDING OF THE CAUSE OF DECENDENT’S DEATH
18            SHOULD BE ALLOWED
19         Defendants seek to exclude questions regarding Defendants’ understanding of Mr.
20
     Garcia’s death. However, a Defendants’ “understanding” may have been derived from a
21

22   number of other sources that don’t include his attorney. It may be derived from the fact he
23   was present during the extraction, his training and experience, talking with other deputies,
24
     sitting through subsequent training, inter-departmental memos, subsequent departmental
25

26   general orders, departmental case discussions and reviews of ongoing cases against the
27   department, or even rumor.
28

                                            7                              5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 101 Filed 05/24/19 Page 9 of 11 Page ID #:1264



 1         Additionally, while Plaintiffs will not be attempting to elicit medical cause of death
 2
     testimony from a deputy, it is certainly relevant if the Deputy is aware that the coroner
 3

 4   determined that the manner of death of Mr. Garcia was “homicide” because it goes to the

 5   Defendants’ credibility, particularly when the Defendant is one of the individuals involved
 6
     in the “control methods” that the County Coroner determined was a “significant condition”
 7

 8   in the cause of Mr. Garcia’s death. Here, the County of Riverside Coroner, Dr. Scott

 9   McCormick determined that other significant conditions in the cause of Mr. Garcia’s death
10
     included Rhabdomyolysis in association with physical exertion by subject and application
11

12   of control methods. The control methods that Dr. McCormick listed in the autopsy report

13   were, (among others): wrist and ankle restraints, rubber pellet grenade, physical impact
14
     with stun shield, electromuscular disruption device, barb deployment, saturation of
15

16   pepperball rounds, and blunt impact injuries to head and neck. Those are the control
17   methods that were utilized by the Defendants during the cell extraction in this case. Thus,
18
     the jury should be permitted to evaluate the credibility of Defendants and any motivation
19

20   they may have to lie about the force they used on Mr. Garcia to the extent that they were
21   aware that his death was classified a homicide. Accordingly, this testimony and evidence
22
     should be allowed.
23

24         I. QUESTIONS TO DEFENDANTS ON WHETHER THEY OR OTHER
              DEPUTIES VIOLATED STATE OR FEDERAL LAW SHOULD BE
25            ALLOWED
26
           Plaintiffs’ claims include a claim based on failure to intervene to stop excessive
27

28   force. A law enforcement officer has an affirmative duty to intervene on behalf of a

                                            8                               5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 101 Filed 05/24/19 Page 10 of 11 Page ID #:1265



 1   citizen whose constitutional rights are being violated in his presence by other officers. See,
 2
     Motley v. Parks, 383 F.3d 1058, 1071 (9th Cir. 2004). “Pursuant to a long line of civil
 3

 4   cases, police officers have a duty to intercede when their fellow officers violate the

 5   constitutional rights of a suspect or other citizen.” Cunningham v. Gates, 229 F.3d 1271,
 6
     1289-90 (9th Cir. 2000) (recognizing officers’ duty to intercede where they have an
 7

 8   opportunity to stop a violation of rights). Here, in order for Plaintiffs to prove that

 9   Defendants failed to intervene it will be necessary to show that the Defendants recognized
10
     that one of the other Defendants were violating Mr. Garcia’s Constitutional rights. Thus,
11

12   questions pertaining to whether the Defendant believed (based on his training and

13   experience) that his colleague’s conduct was reasonable or appropriate with respect to the
14
     force being used against Mr. Garcia is relevant to Plaintiffs’ failure to intervene claim.
15

16         J.     USE OF THE WORD “HOMICIDE” SHOULD NOT BE EXCLUDED
17         Defense would like an undisputed fact – namely, that the manner of Mr. Garcia’s
18
     death was classified as a “homicide” – to be excluded from the jury. The legal definition
19

20   of “Homicide” is: The killing of any human creature. 4 Bl. Comm. 177. The killing of one
21   human being by the act, procurement, or omission of another. Pen. Code N. Y. (Blacks
22
     Law Dictionary 2d.) The importance of why the term “homicide” should be permitted at
23

24   trial can’t be stressed enough. The coroner determined that the cause of death was
25   “Sudden Death in Schizophrenia” but then also listed other “significant conditions”,
26
     which included Rhabdomyolysis in association with physical exertion by subject and
27

28   application of control methods. Since “Sudden Death in Schizophrenia” is not caused by

                                             9                                5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 101 Filed 05/24/19 Page 11 of 11 Page ID #:1266



 1   the “act, procurement, or omission of another” and is a condition suffered by a decedent
 2
     himself, “Sudden Death in Schizophrenia” cannot be the cause of death if the means of
 3

 4   death is homicide. The two concepts are in conflict.

 5         Any possible jury confusion can easily be resolved by having Dr. McCormick
 6
     explain why he used the term “homicide”. Accordingly, the appropriate method of
 7

 8   dealing with Defendants’ concerns is not to exclude relevant and undisputed evidence but

 9   instead to let Defendants elicit testimony from Dr. McCormick regarding what he meant
10
     by that term.
11

12                                         CONCLUSION

13         Based on the facts surrounding the death of Mr. Garcia, the arguments presented
14
     above, and the May 20, 2019 stipulation, none of the arguments presented by Defendants
15

16   are grounds for limiting or excluding questions, arguments, and evidence on the issues
17   raised in Defendants’ Motion.
18
           Therefore, Plaintiffs respectfully request that Defendants’ Motion in Limine
19

20   Number 3 be denied in its entirety.
21

22
                                                        Respectfully submitted,
23

24

25   Dated: May 24, 2019                                \s\_Suzanne Skolnick__________
26                                                      Suzanne Skolnick, Esq.
                                                        Attorney for Plaintiffs, Mary Garcia,
27                                                      Et al.
28

                                            10                             5:18 CV 839 SJO (ASx)
